United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
                      UNITED STATES COURT OF APPEALS
                           For the Fifth Circuit                  February 12, 2007

                                                                Charles R. Fulbruge III
                                                                        Clerk
                                No. 06-30296




SIDNEY SMITH; HAUNTED HISTORY TOURS, INC.; MAUREEN KING; LAWRENCE
  C. BARTHE; KATHRYN O’CONNOR; PAUL CHASSE; CARLA BOULLION; RICK
   HICKS; RUDY ARCEO; NANCY CONNOLLY; KALILA SMITH; RENE LAIZER;
 SAMANTHA FINSTAD; BRETT THOMAS; KEVIN LEPINE; MIDIAN VON THORNE;
             CHARLES DUFFY; MIKE DARDANT; BERT ESTEVES

                                                 Plaintiffs - Appellants


                                   VERSUS


                           CITY OF NEW ORLEANS


                                                    Defendant - Appellee



              Appeal from the United States District Court
           For the Eastern District of Louisiana, New Orleans
                              2:03-CV-2531


Before DAVIS and STEWART, Circuit Judges, and CRONE*, District Judge.

PER CURIAM:**

         The appellant challenges the district court’s order following

a   bench    trial   denying   plaintiff’s   application   to   enjoin     the

enforcement of an ordinance establishing restrictions on walking

    *
   District Judge of the Eastern District of Texas, sitting by
designation.
    **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
tour guides in the City of New Orleans.

     Based on our review of the record along with the briefs of the

parties and argument of counsel, we affirm the judgment of the

district court essentially for the reasons stated in its February

2, 2006, Order and Reasons.

     AFFIRMED.




                                2